Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 4, 7, 8 objected to because of the following informalities:
Claim 4, line 6: “the water spray” should be --water spray--.
Claim 7: “the one or more vanes” should be --one or more vanes--.
Claim 8, line 2: “the first surface, and the first surface” should be --the first surface of the lower protective housing, and the first surface of the lower protective housing--.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toki (US 6091830)
Regarding claim 1, Toki discloses an acoustic apparatus (Fig.1 and Fig.2; column 1, lines 57-62), the apparatus comprising:
an acoustic membrane (Fig.1, item 1 "microphone"; Fig.2, item 11 "microphone". Pressure gradient microphone of Fig.2 and microphone of Fig.1 implicitly comprise an acoustic membrane which senses an acoustic signal.) (detx10, col. 3, lines 14-25: microphone has diaphragm (i.e. acoustic membrane)); and
a protective housing (Fig.1, item 5 "case"; Fig.2, item 9 "case") defining an interior space in which the acoustic membrane is received (Fig.1, item 1; Fig.2, item 11. Interior space reads on space within the case 5/9 in which the microphone 1 /11 is positioned which comprises the acoustic membrane.), the protective housing including indirect pathways extending from outside the protective housing into the interior space of the protective housing to allow acoustic energy from outside the protective housing into the interior space and to the membrane (Fig.1, items 2 "sound hole" and 6 "slit"; Fig. 2, items 2, 8 "sound holes" and items 4, 7 slits filled with resistance cloths; column 3, lines 1-3 and 14-24. The indirect pathways read on the sound hole 2 and the slit 6 in Fig.1 and the sound holes 2/8 and the corresponding slits of Fig.2 that are filled with resistance cloths 4 and 7.) and configured to have a 0.5 dB - 20 dB insertion loss in the 
Regarding claim 6, Toki discloses the apparatus of claim 1, wherein the upper protective housing and the lower protective housing are configured to interface, and the lower protective housing includes one or more lower openings that are aligned with the openings in the upper protective housing (Fig.2, items 2 and 8).
Regarding claim 12, Toki discloses the apparatus of claim 1, wherein the protective housing is configured to exhibit a 0.5 dB - 3 dB insertion loss in the frequency range from 300 Hz to 5 kHz (Fig. 3, curve B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toki in view of Yamaguchi (US 2018/0227655 A1)
Regarding claim 2, Toki discloses the apparatus of claim 1, further comprising a microphone configured with the acoustic membrane to sense an acoustic signal and arranged within the interior space (Figs. 1 and 2), and wherein the protective housing defines the interior space in which the microphone and the acoustic membrane are received 
Toki is not relied upon to disclose wherein the protective housing defines the interior space in which the microphone and the acoustic membrane are received such that the acoustic membrane protects the microphone from exposure to water.
In a similar field of endeavor, Yamaguchi discloses further comprising a microphone (14) configured with the acoustic membrane (40) to sense an acoustic signal and arranged within the interior space (Figs. 1 and 2), and wherein the protective housing defines the interior space in which the microphone and the acoustic membrane are received such that the acoustic membrane protects the microphone from exposure to water (¶ 0031).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a waterproof acoustic membrane in the sound path to the microphone, in addition to the diaphragm of the microphone, in which case the waterproof acoustic membrane is now the claimed “acoustic membrane”, 
which would result in: wherein the protective housing defines the interior space in which the microphone and the acoustic membrane are received such that the acoustic membrane protects the microphone from exposure to water,
the motivation being to: the microphone may be protected against water (Yamaguchi - ¶ 0031).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toki in view of Brioschi et al. (US 2017/0318396 A1)
Regarding claim 10, Toki discloses the apparatus of claim 2.
Toki is not relied upon to disclose wherein the microphone is a microelectromechanical systems (MEMS) microphone coupled to a flex circuit arranged within the protective housing.
In a similar field of endeavor, Brioschi discloses wherein the microphone is a microelectromechanical systems (MEMS) microphone (Fig. 1: 10) coupled to a flex circuit (35) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to: wherein the microphone is a microelectromechanical systems (MEMS) microphone coupled to a flex circuit arranged within the protective housing, and since the microphone is within the protective housing, the flex circuit coupled to the microphone would have to at least be partially arranged within the protective housing as well,
the motivation being to use a microphone that occupies less space (Brioschi - ¶ 0004) and to provide a way to transmit electrical signal of the microphone (Brioschi - ¶ 0043).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toki in view of Brioschi in view of Yamaguchi
Regarding claim 11, Toki-Brioschi discloses the apparatus of claim 10.
Toki-Brioschi is not relied upon to disclose wherein the protective housing includes an acoustic gap between the microelectromechanical systems (MEMS) microphone and the acoustic membrane.
In a similar field of endeavor, Yamaguchi discloses wherein the protective housing includes an acoustic gap between the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a waterproof acoustic membrane in the sound path to the microphone, in addition to the diaphragm of the microphone, in which case the waterproof acoustic membrane is now the claimed “acoustic membrane”, 
which would result in: wherein the protective housing includes an acoustic gap between the microelectromechanical systems (MEMS) microphone and the acoustic membrane,
the motivation being to: the microphone may be protected against water (Yamaguchi - ¶ 0031).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toki in view of Yamaguchi in view of Tabata (US 2020/0258329 A1)
Regarding claim 13, Toki-Yamaguchi discloses the apparatus of claim 2.
Toki-Yamaguchi is not relied upon to disclose wherein the protective housing is arranged external to a cabin of a vehicle; and the microphone is configured to facilitate interaction with the vehicle.
In a similar field of endeavor, Tabata discloses a microphone device arranged external to a cabin of a vehicle; and the microphone configured to facilitated interaction with the vehicle (¶ 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the microphone device of Toki-Yamaguchi is arranged external to a cabin of a vehicle; and the microphone configured to facilitated interaction with the vehicle, and since the microphone device comprises the protective housing, the protective housing is also arranged external to the cabin of the vehicle,
the motivation being to provide the ability to collect sound data outside the vehicle cabin of an event (Tabata - ¶ 0018-0020).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Toki in view of Owaki (US 2021/0041767 A1)
Regarding claim 17, Toki discloses the apparatus of claim 1.
Toki is not relied upon to disclose wherein the protective housing is configured to comply with at least one of: International Standard 20653 or International Standard 16750-4 for road vehicles.
In a similar field of endeavor, Owaki discloses a protective housing for a microphone (¶ 0200-0201) wherein the protective housing is configured to comply with at least one of: International Standard 20653 or International Standard 16750-4 for road vehicles (¶ 0164, 0174).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to wherein the protective housing is configured to comply with at least one of: International Standard 20653 or International Standard 16750-4 for road vehicles, the motivation being to prevent high temperature and/or high pressure water from entering the inside of the apparatus (Owaki - ¶ 0174).

Allowable Subject Matter
Claim 3-5, 7-9, 22 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
In regard to claim 3-5, 7-9, 22 the subject matter therein in combination with the base claim(s) is not taught nor suggested by the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK FISCHER whose telephone number is (571)270-3549.  The examiner can normally be reached on Mon-Fri 12-6, 8-10pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARK FISCHER/Primary Examiner, Art Unit 2687